Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on February 22, 2021 in response to the Office Action of December 23, 2020 is acknowledged and has been entered. Claims 1, 5 and 9 have been amended. Claims 4 and 8 are cancelled. Claims 1, 5 and 9 are pending and under examination in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2021 was filed after the mailing date of the Final Office Action on December 23, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The objections to claims 5 and 9 are now withdrawn in view of the claim amendments.
The claim rejection to claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is now withdrawn in view of the claim amendments.
Applicant's amendments and accompanying arguments, filed on February 22, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. The claims are allowable for the reasons set forth below.
Allowable Subject Matter
Claims 1, 5 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
	With respect to independent claims 1, 5 and 9, the prior art of record fails to disclose or fairly suggest a method, an apparatus, or a non-transitory computer readable medium comprising a computer-executable program for providing a cloud brokerage service based on multiple cloud-computing systems, wherein a cloud service brokerage enables a customized cloud service generated by integrating and altering cloud services of the multiple cloud-computing systems in a service catalogue according to the request from a cloud service client and when the existing cloud services do not meet a requirement of the cloud service client’s request, wherein a cloud service broker transmits a control request for the customized cloud service to one or more cloud-computing systems, controls the status of the customized cloud service after the one or more cloud-computing system acknowledged the control request, validates whether the status of the customized cloud service changes in accordance with the request, and controls the status of the customized cloud service by statistically predicting a probability on a completion time of controlling the customized cloud service, wherein the cloud service broker stores and manages a history of a completion time of previous control requests in order to statistically predict the probability on the completion time, wherein the cloud service broker communicates with the one or more cloud-computing systems based on a checking period to validate the status of the customized cloud service, and wherein the 
	While the prior art of record teaches a process of providing a cloud brokerage service based on multiple cloud-computing systems, wherein a cloud service brokerage enables a customized cloud service generated by integrating and altering cloud services of the multiple cloud-computing systems in a service catalogue according to the request from a cloud service client and when the existing cloud services do not meet a requirement of the cloud service client’s request, wherein a cloud service broker transmits a control request for the customized cloud service to one or more cloud-computing systems, controls the status of the customized cloud service after the one or more cloud-computing system acknowledged the control request, validates whether the status of the customized cloud service changes in accordance with the request, and controls the status of the customized cloud service by statistically predicting a probability on a completion time of controlling the customized cloud service (discussed in the Office Action of December 23, 2020; e.g. pages 4 through 25), and wherein the cloud service broker stores and manages a history of a completion time of previous control requests in order to statistically predict the probability on the completion time (Boutin, para. [0072]), it fails to disclose the specific process of validating the status of the customized cloud service based on a checking period and setting or changing the checking period by a method of statistically predicting the probability on the completion time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448